Exhibit 10.1

 

FIRST AMENDMENT dated as of May 15, 2009 (this “Amendment”), to the Amended and
Restated Credit Agreement dated as of April 16, 2009 (the “Credit Agreement”),
among LEVEL 3 COMMUNICATIONS, INC. (“Level 3”), LEVEL 3 FINANCING, INC., as
Borrower (the “Borrower”), the LENDERS party thereto, MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED, as Joint Lead Arranger and Joint Bookrunner, MORGAN
STANLEY & CO. INCORPORATED, as Joint Lead Arranger, Joint Bookrunner and
Syndication Agent, BANC OF AMERICA SECURITIES LLC, as Sole Lead Arranger and
Sole Bookrunner for the Tranche B Term Loans, CITIGROUP GLOBAL MARKETS, INC.,
CREDIT SUISSE SECURITIES (USA) LLC and WACHOVIA BANK, N.A., as Co-Documentation
Agents, and MERRILL LYNCH CAPITAL CORPORATION, as Administrative Agent and
Collateral Agent.

 


CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED HEREIN HAVE THE MEANINGS
ASSIGNED TO THEM IN THE CREDIT AGREEMENT.


 


PURSUANT TO SECTION 9.02(D) OF THE CREDIT AGREEMENT, (A) THE CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS MAY BE AMENDED TO ESTABLISH, AMONG OTHER THINGS,
ONE OR MORE ADDITIONAL CLASSES OF TERM LOANS BY AN AGREEMENT IN WRITING ENTERED
INTO BY LEVEL 3, THE BORROWER, THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT
AND EACH PERSON (INCLUDING ANY LENDER) AGREEING TO MAKE SUCH ADDITIONAL TERM
LOANS, BUT WITHOUT THE CONSENT OF ANY OTHER LENDER, (B) THE BORROWER HAS
REQUESTED THAT THE ADDITIONAL TRANCHE B TERM LENDERS (AS DEFINED BELOW) MAKE AN
ADDITIONAL CLASS OF TERM LOANS, WHICH SHALL BE DEEMED TO BE ADDITIONAL TRANCHE B
TERM LOANS, AVAILABLE TO THE BORROWER IN AN AGGREGATE PRINCIPAL AMOUNT OF
$60,000,000 (SUCH NEW CLASS OF TERM LOANS BEING CALLED THE “ADDITIONAL TRANCHE B
TERM LOANS”) ON THE TERMS PROVIDED FOR HEREIN, THE NET PROCEEDS OF WHICH,
TOGETHER WITH ADDITIONAL FUNDS OF THE BORROWER, WILL BE ADVANCED BY THE BORROWER
TO LEVEL 3 LLC ON THE AMENDMENT EFFECTIVE DATE (AS DEFINED BELOW) IN AN AMOUNT
EQUAL TO THE AGGREGATE PRINCIPAL AMOUNT OF THE ADDITIONAL TRANCHE B TERM LOANS
ISSUED, AGAINST DELIVERY OF THE LOAN PROCEEDS NOTE (AS INCREASED BY THE AMOUNT
OF $60,000,000 TO EVIDENCE SUCH LOAN MADE BY THE BORROWER TO LEVEL 3 LLC ON THE
AMENDMENT EFFECTIVE DATE), AND (C) THE ADDITIONAL TRANCHE B TERM LENDERS ARE
WILLING TO BECOME PARTIES HERETO AND TO THE CREDIT AGREEMENT, AND TO EXTEND
ADDITIONAL TRANCHE B TERM LOANS HAVING THE TERMS AND CONDITIONS PROVIDED FOR
HEREIN.


 

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:


 


SECTION 1.  ADDITIONAL TRANCHE B TERM LOANS.  (A)  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, EACH PERSON LISTED ON SCHEDULE 2.01(A) ATTACHED
HERETO


 

--------------------------------------------------------------------------------



 


(OTHER THAN ANY SUCH PERSON THAT HAS CEASED TO BE A PARTY HERETO AND TO THE
CREDIT AGREEMENT PURSUANT TO AN ASSIGNMENT AND ASSUMPTION IN ACCORDANCE WITH
SECTION 9.04 OF THE CREDIT AGREEMENT, AN “ADDITIONAL TRANCHE B TERM LENDER”)
AGREES TO MAKE AN ADDITIONAL TRANCHE B TERM LOAN TO THE BORROWER ON THE
AMENDMENT EFFECTIVE DATE IN A PRINCIPAL AMOUNT EQUAL TO ITS ADDITIONAL TRANCHE B
TERM COMMITMENT (AS DEFINED BELOW).  THE ADDITIONAL TRANCHE B TERM COMMITMENTS
SHALL EXPIRE AT 5:00 P.M. NEW YORK CITY TIME ON THE AMENDMENT EFFECTIVE DATE,
AND AMOUNTS PAID OR PREPAID IN RESPECT OF ADDITIONAL TRANCHE B TERM LOANS MAY
NOT BE REBORROWED.  FOR PURPOSES OF THIS AMENDMENT, AN “ADDITIONAL TRANCHE B
TERM COMMITMENT” MEANS, WITH RESPECT TO EACH ADDITIONAL TRANCHE B TERM LENDER,
THE COMMITMENT OF SUCH ADDITIONAL TRANCHE B TERM LENDER TO MAKE ADDITIONAL
TRANCHE B TERM LOANS ON THE AMENDMENT EFFECTIVE DATE, EXPRESSED AS AN AMOUNT
REPRESENTING THE MAXIMUM PRINCIPAL AMOUNT OF THE ADDITIONAL TRANCHE B TERM LOANS
TO BE MADE BY SUCH ADDITIONAL TRANCHE B TERM LENDER HEREUNDER.  THE AMOUNT OF
EACH ADDITIONAL TRANCHE B TERM LENDER’S ADDITIONAL TRANCHE B TERM COMMITMENT IS
SET FORTH ON SCHEDULE 2.01(A) ATTACHED HERETO, AS IT MAY BE MODIFIED UNDER
SECTION 9.02 OF THE CREDIT AGREEMENT.  THE AGGREGATE AMOUNT OF THE ADDITIONAL
TRANCHE B TERM LENDERS’ ADDITIONAL TRANCHE B TERM COMMITMENTS IS $60,000,000,
SUBJECT TO ANY INCREASE UNDER SECTION 9.02 OF THE CREDIT AGREEMENT.


 


(B)  FOR ALL PURPOSES OF THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, FROM
AND AFTER THE AMENDMENT EFFECTIVE DATE (I) EXCEPT AS EXPRESSLY SET FORTH HEREIN,
THE ADDITIONAL TRANCHE B TERM LOANS SHALL BE DEEMED TO BE ADDITIONAL TRANCHE B
TERM LOANS, (II) THE PROVISIONS OF THE ADDITIONAL TRANCHE B TERM LOANS AND THE
RIGHTS AND OBLIGATIONS OF THE ADDITIONAL TRANCHE B TERM LENDERS SHALL BE
IDENTICAL TO THOSE OF THE TRANCHE B TERM LOANS AND THE TRANCHE B TERM LENDERS
UNDER THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING SECTION 2 OF
THE AMENDMENT AGREEMENT DATED AS OF APRIL 16, 2009 (THE “AMENDMENT AGREEMENT”),
AMONG LEVEL 3, THE BORROWER, THE SUBSIDIARY LOAN PARTIES, MERRILL LYNCH CAPITAL
CORPORATION, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT, AND THE TRANCHE B
TERM LENDERS PARTY THERETO, AND (III) THE TERMS “TRANCHE B TERM COMMITMENT”,
“TRANCHE B TERM LENDER” AND “TRANCHE B TERM LOANS”, AS USED IN THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS, ARE HEREBY AMENDED TO INCLUDE EACH
ADDITIONAL TRANCHE B TERM COMMITMENT, EACH ADDITIONAL TRANCHE B TERM LENDER AND
EACH ADDITIONAL TRANCHE B TERM LOAN, RESPECTIVELY; PROVIDED THAT
(A) NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT (AND WITHOUT AFFECTING ANY OTHER PROVISIONS HEREOF OR THEREOF), THE
FUNDED AMOUNT IN RESPECT OF EACH ADDITIONAL TRANCHE B TERM LOAN TO BE MADE ON
THE AMENDMENT EFFECTIVE DATE (I.E., THE AMOUNT ADVANCED TO THE BORROWER ON THE
AMENDMENT EFFECTIVE DATE) SHALL BE EQUAL TO 101% OF THE PRINCIPAL AMOUNT OF SUCH
ADDITIONAL TRANCHE B TERM LOAN (IT BEING AGREED THAT ONLY 100% OF THE PRINCIPAL
AMOUNT OF EACH SUCH ADDITIONAL TRANCHE B TERM LOAN WILL BE DEEMED OUTSTANDING ON
THE AMENDMENT EFFECTIVE DATE AND THE BORROWER SHALL ONLY BE OBLIGATED TO REPAY
100% OF THE PRINCIPAL AMOUNT OF EACH SUCH ADDITIONAL TRANCHE B TERM LOAN AS
PROVIDED UNDER THE CREDIT AGREEMENT), (B) EACH ADDITIONAL TRANCHE B TERM LOAN
SHALL BE FUNDED AS A EURODOLLAR LOAN ON THE AMENDMENT EFFECTIVE DATE AND
(C) UNTIL THE END OF THE INTEREST PERIOD APPLICABLE TO THE TRANCHE B TERM LOANS
IMMEDIATELY PRIOR TO THE AMENDMENT EFFECTIVE DATE (THE “INITIAL INTEREST
PERIOD”), (X) THE ADDITIONAL TRANCHE B TERM LOANS SHALL BEAR INTEREST FROM AND
INCLUDING THE AMENDMENT EFFECTIVE DATE TO BUT


 


1

--------------------------------------------------------------------------------



 


EXCLUDING THE LAST DAY OF THE INITIAL INTEREST PERIOD AT A RATE PER ANNUM EQUAL
TO THE LIBO RATE APPLICABLE TO THE INITIAL INTEREST PERIOD WITH RESPECT TO THE
OTHER TRANCHE B TERM LOANS PLUS THE APPLICABLE MARGIN FOR TRANCHE B EURODOLLAR
LOANS, WHICH RATE SHALL BE DEEMED, FOR PURPOSES OF SECTION 2.07(B) OF THE CREDIT
AGREEMENT, TO BE THE RATE APPLICABLE TO THE ADDITIONAL TRANCHE B TERM LOANS
UNDER SECTION 2.07(A) OF THE CREDIT AGREEMENT FOR THE INITIAL INTEREST PERIOD,
(Y) THE INITIAL INTEREST PERIOD FOR THE ADDITIONAL TRANCHE B TERM LOANS SHALL BE
DEEMED TO BE THE REMAINING TERM OF THE INITIAL INTEREST PERIOD, AND (Z) SUBJECT
TO THE PROVISO TO SECTION 2.07(C), ACCRUED INTEREST ON THE ADDITIONAL TRANCHE B
TERM LOANS SHALL BE PAYABLE IN ARREARS ON THE INTEREST PAYMENT DATES APPLICABLE
TO THE OTHER TRANCHE B TERM LOANS FOR THE INITIAL INTEREST PERIOD; PROVIDED,
THAT NOTWITHSTANDING CLAUSES (X), (Y) AND (Z) ABOVE, ANY CONVERSION OR
CONTINUATION OF THE TRANCHE B TERM LOANS, AND THE ELECTION OF ANY INTEREST
PERIOD THEREFOR, OCCURRING DURING THE INITIAL INTEREST PERIOD SHALL BE ALLOCATED
RATABLY AMONG THE LENDERS HOLDING ALL TRANCHE B TERM LOANS (INCLUDING THE
ADDITIONAL TRANCHE B TERM LOANS).


 


SECTION 2.  AMENDMENTS TO SCHEDULES AND EXHIBITS.  (A)  EFFECTIVE AS OF THE
AMENDMENT EFFECTIVE DATE, SCHEDULE 2.01 TO THE CREDIT AGREEMENT IS HEREBY
AMENDED TO INCLUDE THE INFORMATION ON SCHEDULE 2.01(A) ATTACHED HERETO.


 


(B)  EFFECTIVE AS OF THE AMENDMENT EFFECTIVE DATE, EXHIBIT H TO THE CREDIT
AGREEMENT IS HEREBY AMENDED AND RESTATED TO BE IN THE FORM OF EXHIBIT H ATTACHED
HERETO.


 


(C)  EFFECTIVE AS OF THE AMENDMENT EFFECTIVE DATE, THE LOAN PROCEEDS NOTE IS
HEREBY AMENDED AND RESTATED TO BE IN THE FORM ATTACHED HERETO AS EXHIBIT H.


 


SECTION 3.  BENEFITS OF LOAN DOCUMENTS.  THE ADDITIONAL TRANCHE B TERM LOANS
SHALL BE ENTITLED TO ALL THE BENEFITS AFFORDED BY THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND SHALL BENEFIT EQUALLY AND RATABLY (EXCEPT AS PROVIDED
IN SECTION 2 OF THE AMENDMENT AGREEMENT) FROM THE GUARANTEES CREATED BY THE
GUARANTEE AGREEMENT AND THE SECURITY INTERESTS CREATED BY THE COLLATERAL
AGREEMENT AND THE OTHER SECURITY DOCUMENTS.


 


SECTION 4.  REPRESENTATIONS AND WARRANTIES.  EACH OF LEVEL 3 AND THE BORROWER
REPRESENTS AND WARRANTS TO THE LENDERS THAT:


 


(A)  THE EXECUTION, DELIVERY AND PERFORMANCE BY EACH OF LEVEL 3, THE BORROWER
AND THE OTHER LOAN PARTIES OF THIS AMENDMENT, AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY BY EACH LOAN PARTY ON THE AMENDMENT EFFECTIVE
DATE, ARE WITHIN THE POWERS OF LEVEL 3, THE BORROWER OR SUCH OTHER LOAN PARTY,
AS APPLICABLE, AND HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR OTHER
ACTION AND, IF REQUIRED, STOCKHOLDER OR MEMBER ACTION;


 


(B)  THIS AMENDMENT HAS BEEN DULY EXECUTED AND DELIVERED BY LEVEL 3, THE
BORROWER AND EACH OTHER LOAN PARTY AND CONSTITUTES, AND EACH OTHER LOAN DOCUMENT
TO WHICH ANY LOAN PARTY IS A PARTY CONSTITUTES, A LEGAL, VALID AND BINDING
OBLIGATION OF SUCH LOAN PARTY, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS,


 


2

--------------------------------------------------------------------------------



 


SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR
OTHER LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO GENERAL
PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN EQUITY
OR AT LAW;


 


(C)  THE REPRESENTATIONS AND WARRANTIES OF (I) LEVEL 3 AND THE BORROWER
CONTAINED IN ARTICLE III OF THE CREDIT AGREEMENT AND (II) EACH LOAN PARTY
CONTAINED IN ANY OTHER LOAN DOCUMENT ARE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF THE DATE HEREOF, EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH
CASE THEY SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER
DATE, AND EXCEPT THAT (A) THE REPRESENTATIONS AND WARRANTIES CONTAINED IN
SECTION 3.04(A) OF THE CREDIT AGREEMENT SHALL BE DEEMED TO REFER TO THE MOST
RECENT FINANCIAL STATEMENTS FURNISHED PURSUANT TO SECTION 5.01(A) OF THE CREDIT
AGREEMENT AS OF THE DATE HEREOF, (B) REFERENCES IN SUCH REPRESENTATIONS AND
WARRANTIES AND THE DEFINITION OF “DISCLOSED MATTERS” TO THE “EFFECTIVE DATE”
SHALL BE DEEMED TO BE REFERENCES TO THE “AMENDMENT EFFECTIVE DATE”,
(C) REFERENCES TO “JANUARY 1, 2007” AND “MARCH 12, 2007” IN THE DEFINITION OF
“DISCLOSED MATTERS” AND SECTION 3.04(C) SHALL BE DEEMED TO BE REFERENCES TO
“JANUARY 1, 2009” AND “MAY 15, 2009”, RESPECTIVELY, (D) SECTION 3.06(A) SHALL BE
DEEMED TO INCLUDE THE FOLLOWING PHRASE IN THE PARENTHETICAL AFTER THE WORDS
“DISCLOSED MATTERS”: “AND AS DISCLOSED ON SCHEDULE 3.06”, WHICH REFERENCE SHALL
BE DEEMED TO BE A REFERENCE TO SCHEDULE 3.06 ATTACHED HERETO, AND (E) REFERENCES
IN SUCH REPRESENTATIONS AND WARRANTIES TO “SCHEDULE 3.12” AND “SCHEDULE 3.13”
SHALL BE DEEMED TO BE REFERENCES TO SCHEDULE 3.12 AND SCHEDULE 3.13,
RESPECTIVELY, ATTACHED HERETO; AND


 


(D)  NO DEFAULT HAS OCCURRED AND IS CONTINUING ON THE DATE HEREOF.


 


SECTION 5.  EFFECTIVENESS.  THIS AMENDMENT AND THE AMENDMENT OR AMENDMENT AND
RESTATEMENT OF CERTAIN SCHEDULES AND EXHIBITS TO THE CREDIT AGREEMENT AS SET
FORTH IN SECTION 1 HEREOF, AND THE OBLIGATIONS OF THE ADDITIONAL TRANCHE B TERM
LENDERS TO MAKE THE ADDITIONAL TRANCHE B TERM LOANS HEREUNDER, SHALL BECOME
EFFECTIVE ON THE FIRST DATE (THE “AMENDMENT EFFECTIVE DATE”) ON WHICH EACH THE
FOLLOWING CONDITIONS SHALL HAVE BEEN SATISFIED (OR WAIVED IN ACCORDANCE WITH
SECTION 9.02 OF THE CREDIT AGREEMENT):


 


(A)  THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED FROM LEVEL 3,
THE BORROWER, EACH OTHER LOAN PARTY, THE ADMINISTRATIVE AGENT AND EACH
ADDITIONAL TRANCHE B TERM LENDER EITHER (I) COUNTERPARTS OF THIS AMENDMENT
SIGNED ON BEHALF OF EACH SUCH PARTY OR (II) WRITTEN EVIDENCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT (WHICH MAY INCLUDE A TELECOPY TRANSMISSION OF A SIGNED
SIGNATURE PAGE OF THIS AMENDMENT) THAT EACH SUCH PARTY HAS SIGNED A COUNTERPART
OF THIS AMENDMENT.


 


(B)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FAVORABLE WRITTEN OPINIONS
(ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE ADDITIONAL TRANCHE B TERM LENDERS
AND DATED THE AMENDMENT EFFECTIVE DATE) OF (I) WILLKIE FARR & GALLAGHER LLP,
COUNSEL FOR THE BORROWER, (II) THE CHIEF LEGAL OFFICER OR AN


 


3

--------------------------------------------------------------------------------



 


ASSISTANT GENERAL COUNSEL OF LEVEL 3, (III) POTTER ANDERSON & CORROON LLP,
DELAWARE LOCAL COUNSEL, AND (IV) BINGHAM MCCUTCHEN LLP, REGULATORY COUNSEL FOR
THE BORROWER, COVERING SUCH MATTERS RELATING TO THE LOAN PARTIES, THE LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT AS THE
ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST.


 


(C)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH DOCUMENTS AND
CERTIFICATES AS THE ADMINISTRATIVE AGENT OR ITS COUNSEL MAY REASONABLY REQUEST
RELATING TO THE ORGANIZATION, EXISTENCE AND GOOD STANDING OF EACH LOAN PARTY,
THE AUTHORIZATION BY THE LOAN PARTIES OF THE TRANSACTIONS CONTEMPLATED HEREBY
AND ANY OTHER LEGAL MATTERS RELATING TO THE LOAN PARTIES, THE LOAN DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED HEREBY, ALL IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL.


 


(D)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE SIGNED BY A
FINANCIAL OFFICER OF LEVEL 3, DATED THE AMENDMENT EFFECTIVE DATE, CERTIFYING
THAT THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 4 HEREOF (IN EACH
CASE, SUBSTITUTING ALL REFERENCES IN SECTION 4 TO THE “DATE HEREOF” WITH
REFERENCES TO THE “AMENDMENT EFFECTIVE DATE”) ARE TRUE AND CORRECT AS OF THE
AMENDMENT EFFECTIVE DATE.


 


(E)  THE GUARANTEE AND COLLATERAL REQUIREMENT SHALL BE SATISFIED.


 


(F)  THE ADMINISTRATIVE AGENT, BANC OF AMERICA SECURITIES LLC, AS SOLE LEAD
ARRANGER AND SOLE BOOKRUNNER, AND THE ADDITIONAL TRANCHE B TERM LENDERS SHALL
HAVE RECEIVED ALL FEES AND OTHER AMOUNTS DUE AND PAYABLE TO THEM ON OR PRIOR TO
THE AMENDMENT EFFECTIVE DATE, INCLUDING THE REIMBURSEMENT OR PAYMENT OF ALL
REASONABLE OUT-OF-POCKET EXPENSES FOR WHICH REASONABLY DETAILED INVOICES HAVE
BEEN PRESENTED (INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF
CRAVATH, SWAINE & MOORE LLP, COUNSEL FOR THE ADMINISTRATIVE AGENT) INCURRED IN
CONNECTION WITH THIS AMENDMENT.


 


(G)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A COMPLETED (A) PERFECTION
CERTIFICATE IN THE FORM OF ANNEX II HERETO (THE “AMENDMENT EFFECTIVE DATE
PERFECTION CERTIFICATE”) AND (B) PERFECTION CERTIFICATE IN THE FORM OF ANNEX III
HERETO (THE “AMENDMENT EFFECTIVE DATE LOAN PROCEEDS NOTE PERFECTION
CERTIFICATE”), EACH DATED THE AMENDMENT EFFECTIVE DATE AND SIGNED BY A FINANCIAL
OFFICER, IN EACH CASE, TOGETHER WITH ALL ATTACHMENTS CONTEMPLATED THEREBY.


 


THE ADMINISTRATIVE AGENT SHALL NOTIFY LEVEL 3, THE BORROWER AND THE LENDERS OF
THE AMENDMENT EFFECTIVE DATE, AND SUCH NOTICE SHALL BE CONCLUSIVE AND BINDING.


 


SECTION 6.  EFFECT OF AMENDMENT; NO NOVATION.  (A)  EXCEPT AS EXPRESSLY SET
FORTH HEREIN, THIS AMENDMENT SHALL NOT BY IMPLICATION OR OTHERWISE LIMIT,
IMPAIR, CONSTITUTE A WAIVER OF, OR OTHERWISE AFFECT THE RIGHTS AND REMEDIES OF
THE AGENT OR THE LENDERS UNDER THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT,
AND SHALL NOT ALTER,


 


4

--------------------------------------------------------------------------------



 


MODIFY, AMEND OR IN ANY WAY AFFECT ANY OF THE TERMS, CONDITIONS, OBLIGATIONS
(INCLUDING, FOR THE AVOIDANCE OF DOUBT, ANY GUARANTEE OBLIGATIONS AND INDEMNITY
OBLIGATIONS OF THE GUARANTORS), COVENANTS OR AGREEMENTS CONTAINED IN THE CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT, ALL OF WHICH ARE RATIFIED AND AFFIRMED IN
ALL RESPECTS AND SHALL CONTINUE IN FULL FORCE AND EFFECT.  NOTHING HEREIN SHALL
BE DEEMED TO ENTITLE ANY LOAN PARTY TO A CONSENT TO, OR A WAIVER, AMENDMENT,
MODIFICATION OR OTHER CHANGE OF, ANY OF THE TERMS, CONDITIONS, OBLIGATIONS,
COVENANTS OR AGREEMENTS CONTAINED IN THE CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN SIMILAR OR DIFFERENT CIRCUMSTANCES.


 


(B)  FROM AND AFTER THE AMENDMENT EFFECTIVE DATE, THE TERMS “AGREEMENT”, “THIS
AGREEMENT”, “HEREIN”, “HEREINAFTER”, “HERETO”, “HEREOF” AND WORDS OF SIMILAR
IMPORT, AS USED IN THE CREDIT AGREEMENT, SHALL REFER TO THE CREDIT AGREEMENT AS
AMENDED BY THIS AMENDMENT, AND THE TERM “CREDIT AGREEMENT”, AS USED IN ANY LOAN
DOCUMENT, SHALL MEAN THE CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT.  THIS
AMENDMENT SHALL CONSTITUTE A “LOAN DOCUMENT” FOR ALL PURPOSES OF THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 


(C)  THIS AMENDMENT SHALL NOT EXTINGUISH THE OBLIGATIONS FOR THE PAYMENT OF
MONEY OUTSTANDING UNDER THE CREDIT AGREEMENT OR DISCHARGE OR RELEASE ANY
GUARANTEE THEREOF.  NOTHING HEREIN CONTAINED SHALL BE CONSTRUED AS A
SUBSTITUTION OR NOVATION OF THE OBLIGATIONS OUTSTANDING UNDER THE CREDIT
AGREEMENT OR THE GUARANTEE AGREEMENT, WHICH SHALL REMAIN IN FULL FORCE AND
EFFECT, EXCEPT AS MODIFIED HEREBY.  NOTHING EXPRESSED OR IMPLIED IN THIS
AMENDMENT OR ANY OTHER DOCUMENT CONTEMPLATED HEREBY SHALL BE CONSTRUED AS A
RELEASE OR OTHER DISCHARGE OF THE BORROWER UNDER THE CREDIT AGREEMENT OR ANY
LOAN PARTY UNDER ANY LOAN DOCUMENT FROM ANY OF ITS OBLIGATIONS AND LIABILITIES
THEREUNDER.


 


SECTION 7.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW.


 


SECTION 8.  COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN COUNTERPARTS (AND
BY DIFFERENT PARTIES HERETO ON DIFFERENT COUNTERPARTS), EACH OF WHICH SHALL
CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE A
SINGLE CONTRACT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE OF
THIS AMENDMENT BY FACSIMILE OR OTHER ELECTRONIC MEANS SHALL BE EFFECTIVE AS
DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AMENDMENT.


 


SECTION 9.  HEADINGS. THE HEADINGS OF THIS AMENDMENT ARE FOR PURPOSES OF
REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.


 


[SIGNATURE PAGES FOLLOW.]


 


5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

 

 

LEVEL 3 COMMUNICATIONS, INC.,

 

 

 

by

 

 

/s/ Robin E. Grey

 

 

Name:  Robin Grey

 

 

Title:  Senior Vice President & Treasurer

 

 

 

LEVEL 3 FINANCING, INC.,

 

 

 

by

 

 

/s/ Robin E. Grey

 

 

Name:  Robin Grey

 

 

Title:  Senior Vice President & Treasurer

 

--------------------------------------------------------------------------------


 

 

BROADWING, LLC,

 

BROADWING COMMUNICATIONS, LLC,

 

BROADWING FINANCIAL SERVICES, INC.,

 

BTE EQUIPMENT, LLC,

 

C III COMMUNICATIONS, LLC,

 

ELDORADO EQUIPMENT, INC.,

 

ICG COMMUNICATIONS, INC.,

 

LEVEL 3 COMMUNICATIONS, LLC,

 

LEVEL 3 ENHANCED SERVICES, LLC,

 

LEVEL 3 INTERNATIONAL, INC.,

 

TELCOVE OPERATIONS, LLC,

 

WILTEL COMMUNICATIONS GROUP, LLC,

 

WILTEL COMMUNICATIONS, LLC,

 

 

 

 

 

by

 

 

/s/ Robin E. Grey

 

 

Name:  Robin Grey

 

 

Title:  Senior Vice President & Treasurer

 

--------------------------------------------------------------------------------


 

 

MERRILL LYNCH CAPITAL

 

CORPORATION,

 

Individually, and as Administrative Agent and

 

Collateral Agent,

 

 

by:

/s/ Scott Tolchin

 

 

Name:  Scott Tolchin

 

 

Title:   Vice President

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO FIRST AMENDMENT TO

THE AMENDED AND RESTATED CREDIT AGREEMENT OF

LEVEL 3 COMMUNICATIONS, INC.

 

ADDITIONAL TRANCHE B TERM LENDER: 

 

 

 

 

 

 

 

 

by:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

by:

 

*

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(*) For Lenders requiring a second signature line.

 

--------------------------------------------------------------------------------